


110 HR 2133 IH: Small Business Investment and Promotion Act of

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2133
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Allen (for
			 himself, Mr. McHugh,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 and Ms. Eddie Bernice Johnson of
			 Texas) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Small Business and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide support for small business concerns, and for
		  other purposes.
	
	
		1.Short titleThis Act may be referred to as the
			 Small Business Investment and Promotion Act of
			 2007.
		2.Temporary credit
			 against income tax for small businesses, farmers, and fishermen to offset high
			 fuel costs
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by inserting after section 45N the following new section:
				
					45O.Temporary
				credit for small businesses, farmers, and fishermen to offset high fuel
				costs
						(a)Allowance of
				CreditIn the case of an eligible taxpayer, the excessive fuel
				cost credit determined under this section is an amount equal to the excessive
				fuel cost paid or incurred by the taxpayer during the taxable year for any
				creditable fuel used in any trade or business of the taxpayer.
						(b)Excessive Fuel
				CostFor purposes of this section—
							(1)In
				generalThe term excessive fuel cost means, with
				respect to any creditable fuel, the excess (if any) of—
								(A)the amount paid or
				incurred by the taxpayer for such fuel, over
								(B)the adjusted base
				price for such fuel.
								(2)Adjusted base
				price
								(A)In
				generalThe term adjusted base price means, with
				respect to any creditable fuel, the amount determined by the Secretary to be
				the applicable Labor Day 2004 price for such fuel adjusted for
				inflation.
								(B)Applicable
				priceThe applicable Labor Day 2004 price for any fuel is the
				average price for such fuel for the region in which the taxpayer purchased such
				fuel (as determined using data of the Energy Information Agency of the
				Department of Energy).
								(C)Inflation
				adjustmentThe inflation adjustment shall be determined under the
				principles of section 1(f); except that, the Secretary shall use estimates of
				the monthly Consumer Price Index (as defined in such section) where possible to
				more closely reflect current inflation.
								(c)Eligible
				TaxpayerFor purposes of this section—
							(1)In
				generalThe term eligible taxpayer means any person
				engaged in a trade or business if—
								(A)such trade or
				business is—
									(i)a
				farming business (as defined in section 263A(e)(4)), or
									(ii)commercial
				fishing (as defined in section 3 of the Magnuson-Stevens Fishery Conservation
				and Management Act (16 U.S.C. 1802)), or
									(B)such person is a
				small business.
								(2)Small
				businessThe term small business means a trade or
				business that employs an annual average of not more than 50 employees.
							(3)Creditable
				fuelThe term creditable fuel means—
								(A)gasoline,
								(B)diesel
				fuel,
								(C)heating oil,
				and
								(D)natural
				gas.
								(d)Adjustment of
				Standard Mileage RateAn eligible taxpayer may elect, in lieu of
				the credit under this section, a standard mileage allowance under section 162
				equal to 60 cents for each mile traveled during the period described in
				subsection (e). The Secretary shall modify the standard mileage rate under the
				preceding sentence to the extent that 60 cents does not accurately reflect that
				value of the credit under this section.
						(e)Application of
				SectionThis section shall apply to fuels purchased during the
				2-year period beginning on the date of the enactment of this
				section.
						.
			(b)Credit To Be
			 Part of General Business CreditSubsection (b) of section 38 of
			 such Code is amended by striking plus at the end of paragraph
			 (30), by striking the period at the end of paragraph (31) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
				
					(32)in the case of an
				eligible taxpayer (as defined in section 45O(c)), the excessive fuel cost
				credit determined under section
				45O(a).
					.
			(c)Clerical
			 AmendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45N the following new item:
				
					
						Sec. 45O. Temporary credit for small
				businesses, farmers, and fishermen to offset high fuel
				costs
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			3.Permanent
			 extension of research credit
			(a)In
			 GeneralSection 41 of the Internal Revenue Code of 1986 (relating
			 to credit for increasing research activities) is amended by striking subsection
			 (h).
			(b)Conforming
			 AmendmentParagraph (1) of section 45C(b) of such Code is amended
			 by striking subparagraph (D).
			(c)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			4.Treatment of
			 qualified restaurant property, qualified retail improvement property, and
			 certain systems installed in nonresidential buildings as 15-YEAR property for
			 purposes of depreciation deduction
			(a)Qualified
			 Restaurant PropertyClause (v) of section 168(e)(3)(E) of the
			 Internal Revenue Code of 1986 (defining 15-year property) is amended by
			 striking placed in service before January 1, 2008.
			(b)Qualified Retail
			 Improvement Property and Certain Systems Installed in Nonresidential
			 Buildings
				(1)15-year recovery
			 periodSubparagraph (E) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 15-year property) is amended by striking
			 and at the end of clause (vii), by striking the period at the
			 end of clause (viii) and inserting a comma, and by adding at the end the
			 following new clauses:
					
						(ix)any qualified
				retail improvement property, and
						(x)any
				property—
							(I)which is part of a
				heating, ventilation, air conditioning, or commercial refrigeration
				system,
							(II)which is
				installed on or in a building which is nonresidential real property, and
							(III)the original use
				of which commences with the
				taxpayer.
							.
				(2)DefinitionSection
			 168(e) of such Code (relating to classification of property) is amended by
			 adding at the end the following new paragraph:
					
						(8)Qualified retail
				improvement property
							(A)In
				generalThe term qualified retail improvement
				property means any improvement to an interior portion of a building
				which is nonresidential real property if—
								(i)such portion is
				open to the general public,
								(ii)such portion is
				used by a trade or business that sells tangible personal property or services
				to the general public,
								(iii)such trade or
				business employs an annual average of not more than 50 employees, and
								(iv)such improvement
				is placed in service more than 3 years after the date the building was first
				placed in service.
								(B)Certain
				improvements not includedSuch term shall not include any
				improvement for which the expenditure is attributable to—
								(i)the enlargement of
				the building,
								(ii)any elevator or
				escalator, or
								(iii)the internal
				structural framework of the
				building.
								.
				(3)Requirement to
			 use straight line methodParagraph (3) of section 168(b) of such
			 Code (relating to applicable depreciation method) is amended by adding at the
			 end the following new subparagraphs:
					
						(I)Qualified retail
				improvement property described in subsection (e)(8).
						(J)Property described
				in subsection
				(e)(3)(E)(x).
						.
				(4)Alternative
			 systemThe table contained in section 168(g)(3)(B) of such Code
			 (relating to special rule for certain property assigned to classes) is amended
			 by inserting after the item relating to subparagraph (E)(viii) the following
			 new items:
					
						
							
								
									(E)(ix)39
									
									(E)(x)25
									
								
							
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			5.Authorizations
			(a)Advanced
			 Technology ProgramThere are
			 authorized to be appropriated to the Secretary of Commerce for the Advanced
			 Technology Program under section 28 of the National Institute of Standards and
			 Technology Act (15 U.S.C. 278n) $145,000,000 for fiscal year 2008 and
			 $150,000,000 for fiscal year 2009.
			(b)SCOREThere
			 are authorized to be appropriated for the Service Corps of Retired Executives
			 (SCORE) under section 8(b)(1)(B) of the Small
			 Business Act (15 U.S.C. 637(b)(1)(B) $8,000,000 for fiscal year 2008
			 and $8,500,000 for fiscal year 2009.
			(c)Small Business
			 Development CentersThere are authorized to be appropriated for
			 small business development centers under section 21 of the
			 Small Business Act (15 U.S.C. 648)
			 $140,000,000 fiscal year 2008 and $142,500,000 for fiscal year 2009.
			(d)Manufacturing
			 Extension PartnershipThere are authorized to be appropriated to
			 the Secretary of Commerce for the Manufacturing Extension Partnership program
			 under sections 25 and 26 of the National Institute of Standards and Technology
			 Act (15 U.S.C. 278k and 278l) $120,000,000 for fiscal year 2008 and
			 $125,000,000 for fiscal year 2009.
			(e)Women’s Business
			 CentersThere are authorized to be appropriated for the Women’s
			 Business Center Program under section 29 of the Small Business Act (15 U.S.C. 656) $15,500,000
			 for fiscal year 2008 and $16,000,000 for fiscal year 2009.
			6.Sense of Congress
			 on funding for small business programs
			(a)Funding for
			 7(a) Loan ProgramIt is the
			 sense of Congress that Congress should appropriate $79,000,000 for offsetting
			 the cost of borrowers participating in the loan program under section 7(a) of
			 the Small Business Act (15 U.S.C.
			 636(a)).
			(b)Funding for
			 Other ProgramsIt is the sense of Congress that Congress should
			 appropriate funds for the Advanced Technology Program, the Service Corps of
			 Retired Executives, the Small Business Development Centers, the Manufacturing
			 Extension Partnership, and the Women’s Business Center Program at the levels
			 authorized under section 4 of this Act.
			7.Small business
			 contracting goal
			(a)Application to
			 Contracts Performed OverseasSection 15(g)(1) of the
			 Small Business Act (15 U.S.C.) is
			 amended in the second sentence by inserting (including awards for
			 contracts performed outside the United States) after all prime
			 contract awards.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to fiscal years beginning after September 30, 2007.
			
